 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SEYFARTH SHAW LLP

Aaron Belzer (State Bar No. 23 8901)
E-mail: abelzer@se\/farth.com
2029 Century Park East, Suite 3500
Los Angeles, CA 90067-3021
Telephone: (310) 277-7200
Facsimile: (310) 201-5219

SEYFARTH SHAW LLP

Amanda A. Sonneborn (aa’mitted pro hac vice)
E-mail: asonneborn@sevfarth.com

Julie M. Kamps (aa’mittea’pro hac vice)
E-mail: ikamps@sevfarth.com

233 South Wacker Drive, Suite 8000

Chicago, lllinois 60606-6311

Telephone: (312) 460-5000

Facsimile: (312) 460-7000

A_ttorneys for Defendant_
Fldel_it Work lace Servlces, LLC incorrectly
identl led as “ idelity Investments”

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION

DOLORES CONCEPCION, IN HER
CAPACITY AS EXECUTRIX OF THE
ESTATE OF NANCY TOBIAS, AS AN
INTERESTED PARTY,

Petitioner,
v.

l;IIl)OELITY INVESTMENTS, and DOES

Respondent.

 

 

1

Case NO. 2;18-CV-02056-JAM-KJN

BBR%F%ED 0RDER GRANTING
EFENDAN ’s REQUEST T0

SEAL DoCUMENTS

[L.R. 1411

 

[PROPOSED] ORDER GRAN"[TNG DEFENDANT’S REQUEST TO SEAL DOCUMENT

 

 

 

 

Having, considered the Request to Seal Documents filed by Defendant Fidelity

Workplace Services, LLC, and good cause existing therefor, the Court hereby orders:

l.
2.

Defendant’s Request to Seal Docurnents is GRANTED.
The Court hereby directs that EXhibit l-6 to the Declaration of Julie M
Kamps, Dkt. 23-2, be permanently sealed and made available only to the

Court, and Court personnel.

IT IS SO ORDERED

DATED:

50597900\/.1

/O- /2- m W”WOM§

Hon. John A. Mendez
United States District Court Judge

2

 

[PROPOSED] ORDER GRANTING DEFENDANT’S REQUEST TO SEAL DOCUMENT

 

 

